ICJ_001_CorfuChannel_GBR_ALB_1948-12-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DÉTROIT
DE CORFOU

ORDONNANCE DU 17 DÉCEMBRE 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

ORDER OF DECEMBER 17th, 1948
La présente ordonnance doit être citée comme suit:

« Affaire du détroit de Corfou, Ordonnance du 17 décembre 1948 :
C. I. J. Recueil 1948, p. 124. »

This Order should be cited as follows :

“Corfu Channel case, Order of December 17th, 1948:
I.C. J. Reports 1948, p. 124.”

 

N° de vente:
Sales number 13

 

 

 
124

1948.
Le 17 décembre.
Rôle général
n° i,

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1948

Ordonnance rendue le 17 décembre 1948.

AFFAIRE DU DETROIT
DE CORFOU

La Cour internationale de Justice,

Vu les articles 48 et 50 du Statut et l’article 57 du Réglement,

Considérant que certains points, débattus entre les Parties,
rendent une expertise nécessaire,

Aprés délibéré en Chambre du Conseil.
Décide

I.

Il sera procédé à une expertise sur les points suivants :

I) Examen de la situation du détroit nord de Corfou a la
veille du 22 octobre 1946 au point de vue: 4) de l’emplace-
ment du chenal déminé, 6) de l'efficacité du déminage anté-
rieurement effectué, c) du risque de rencontrer dans ce chenal
des mines flottantes par suite du voisinage de champs de
mines anciens, avec examen des documents allemands en
vue d’y rechercher des indications sur les types de mines qui
y avaient été mouillées.

) Examen des renseignements et documents concernant la
navigation du Mauritius, du Saumarez et du Volage en vue
de déterminer s’il en résulte quelques présomptions et les-
quelles touchant l'identité du type des mines qu'ont heurtées
ces deux derniers bâtiments et du type des mines découvertes
125

AFFAIRE DU DETROIT DE CORFOU (17 DÉC. 1948)

le 13 novembre 1946. Déterminer le degré de certitude qui
s'attache, de l’avis des experts, à ces présomptions.

3) Examen des renseignements et documents relatifs aux
avaries subies par le Saumarez et le Volage et des fragments
d’engin trouvés sur le Volage en vue de déterminer s’il en
résulte quelques présomptions et lesquelles touchant la
nature des mines qu'ont heurtées ces bâtiments. Déterminer
le degré de certitude qui, de l’avis des experts, s’attache a
ces présomptions.

4) Rechercher si a) de la position des mines draguées le
13 novembre 1946, 6) du fait qu'un dragage complet des
eaux albanaises dans cette région n’a pas été effectué a cette
date, et c) du passage du Mauritius, le 22 octobre 1946, sans
heurter aucune mine, on peut tirer quelques conclusions et
lesquelles touchant l'existence d’un champ de mines métho-
diquement établi et, selon le dispositif ainsi reconnu, touchant
Vobjectif auquel ce champ de mines paraît répondre.

5) De l’état des mines draguées le 13 novembre 1946, pouvez-
vous tirer quelques conclusions et lesquelles au sujet de la
date à laquelle ces mines ont été mouillées et, en particulier,
au sujet de leur mouillage avant ou après le 22 octobre 1946 ?

6) Compte tenu des réponses, établies d’accord entre les
Parties, aux questions relatives à la position du soleil à
Sibenik les 17 et 18 octobre 1946 et sur la base des éléments
du dossier, examen des circonstances de fait tenant a) a
la date, 5) à Vheure, c) au site, d) aux conditions de visibilité,
e) à la situation des objets (navires, mines, antennes, rails),
f) à leurs forme, couleur et dimensions, vous conduit-il à la
conclusion que, dans les conditions où se trouvait le témoin
Kovacic, il était possible d'observer le chargement et la
présence de mines GY à bord de navires de la classe M, dans
Vanse de Panikovac, ainsi que de rails sur ces navires ?

7) Déterminer :

a) le nombre de mines GY qu’un navire mouilleur de mines
de la classe M peut charger ;

b) le temps nécessaire pour que deux navires de ce type
disposant chacun d’un mât de charge et d’un treuil à vapeur
et placés approximativement dans la position indiquée par
le témoin Kovacic, prennent leur chargement complet de
mines ;
126 AFFAIRE DU DETROIT DE CORFOU (17 DEC. 1948)

c) siles mines type GY sont normalement pourvues d’anten-
nes quand elles sont chargées sur le navire ou si, au contraire,
les antennes doivent normalement étre fixées sur les mines
au moment du mouillage.

8) En supposant que les mines découvertes le 13 novembre
1946 aient été mouillées à quelque moment, au cours des
quelques mois précédents, quel que soit l’auteur de ce fait,
étudier les renseignements que l’on possède sur a) le nombre
et la nature de ces mines, 6) les moyens de les mouiller, et c)
le temps nécessaire a cet effet, compte tenu des différents
états de la mer, des circonstances locales et des différentes
circonstances atmosphériques, et déterminer si l’on peut,
de cette étude, tirer quelques conclusions et lesquelles au
sujet (i) des moyens employés pour l'établissement du champ
de mines découvert le 13 novembre 1946, et (ii) de la possi-
bilité de mouiller ces mines par ces moyens sans que les
autorités albanaises en aient eu connaissance, compte tenu
des moyens de surveillance existant dans la région de Saranda.

II. L’expertise est confiée à un Comité d'experts composé
du capitaine de vaisseau chef de division J. Bull, de la Marine
royale norvégienne, du capitaine de vaisseau chef de division
S. A. Forshell, de la Marine royale suédoise, du capitaine de corvette
S. J. W. Elfferich, de la Marine royale néerlandaise.

Les experts éliront parmi eux le président du Comité.

III. Après avoir accepté sa mission, chaque expert prendra
devant la Cour l’engagement suivant :

« Je déclare solennellement, en tout honneur et en toute
conscience, que j’accomplirai en toute sincérité ma mission et
que je m’abstiendrai soit de divulguer soit d'utiliser en dehors de la
Cour les secrets d'ordre militaire ou technique dont j'aurais obtenu
connaissance dans l’accomplissement de ma mission. »

IV. Le Grefher pourvoira au secrétariat du Comité d’experts.
Il pourra désigner à cet effet un fonctionnaire supérieur du Greffe.

V. Le Greffier tiendra à la disposition des experts toutes les
pièces de la procédure écrite, les documents déposés et les comptes
rendus des audiences publiques.

VI. Les experts auront présent à l’esprit que l’objet de leur
mission n’est pas de faire un exposé scientifique ou technique des
problèmes qu'ils rencontreront, mais de donner à la Cour une
opinion précise et concrète sur les points qui leur sont soumis.

VII. Les experts ne se borneront pas à faire connaître les
conclusions auxquelles ils auront abouti; ils devront également,

6
127 AFFAIRE DU DÉTROIT DE CORFOU (17 DÉC. 1048)

dans toute la mesure nécessaire pour éclairer pleinement la Cour
sur la portée de leurs conclusions, exposer les motifs qui les auront
conduits à adopter celles-ci. Le cas échéant, ils feront connaître
leurs doutes ou leurs divergences.

VIII. Les experts déposeront leur rapport au Greffe au plus
tard le 10 janvier 1940. Le rapport sera communiqué aux agents
des Parties par les soins du Greffe.

IX. La Cour se réserve de poser de nouvelles questions aux
experts si elle le juge utile.

Fait en français et en anglais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-sept décembre mil neuf cent
quarante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront remis aux agents du
Gouvernement de la République populaire d’Albanie et du Gouver-
nement du Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord.

Le Président de la Cour,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
